     Case 2:20-cr-00100-MHT-SRW Document 101 Filed 03/10/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      CASE NO. 2:20-cr-00100-MHT
                                              )               (WO)
TAWASAKI LEONARDA WILLIAMS                    )

                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture filed on March

8, 2021.

       On December 17, 2020, this court entered a preliminary order of forfeiture ordering

defendant Tawasaki Leonarda Williams to forfeit his interest in a Springfield, model XDS, .45

caliber semi-automatic pistol bearing serial number S3341260, and live ammunition. (Doc. 72).

       On January 25, 2021, John Cowart Flournoy Jr. (“Flournoy”) filed a petition claiming

ownership and right of possession to the firearm. (Doc. 74). The government acknowledges

Flournoy’s petition and ownership of the firearm.

       On February 1, 2021, this court entered an amended preliminary order of forfeiture

ordering the Springfield, model XDS, .45 caliber semi-automatic pistol, bearing serial number

S3341260 be returned to John Cowart Flournoy, Jr. through the Bureau of Alcohol, Tobacco and

Firearms, Middle District of Alabama, Montgomery, Alabama, and defendant Tawasaki Leonarda

Williams to forfeit his interest in live ammunition. (Doc. 77).

       Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimant is the defendant. The government gave the defendant notice
     Case 2:20-cr-00100-MHT-SRW Document 101 Filed 03/10/21 Page 2 of 2




in the indictment that it would seek the forfeiture of all property involved in the commission of the

offenses in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 924(c)(1)(A). (Doc.1).

      The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant 21 U.S.C. § 853 and 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c), and that the

government has established the requisite nexus between the property and such offenses in violation

of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 924(c)(1)(A).

       Accordingly, it is ORDERED that the government’s motion for a final order of forfeiture

(Doc. 100) is granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 21

U.S.C. § 853 and 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): live ammunition.

       2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       SO ORDERED, this the 10th day of March, 2021.



                                                    /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE
